EXHIBIT 99.1 FOR IMMEDIATE RELEASE: NVIDIA Reports Financial Results for Third Quarter Fiscal Year 2010 · Revenue up 16 percent quarter-on-quarter to $903.2 million · GAAP net income of $107.6 million, or $0.19 cents per diluted share · GAAP gross margin of 43.4 percent; non-GAAP gross margin of 41.0 percent · Cash flow from operating activities of $141.3 million; free cash flow from operations of $124.7million SANTA CLARA, Calif.—Nov. 5, 2009—NVIDIA Corp. (Nasdaq: NVDA) today reported revenue of $903.2 million for the third quarter of fiscal 2010 ended Oct. 25, 2009, up 16 percent from the previous quarter and up slightly from $897.7 million reported in the same period a year earlier. On a GAAP basis, the company recorded net income of $107.6 million, or $0.19 per diluted share, compared with net income of $61.7 million, or $0.11 per diluted share a year ago.Third quarter GAAP results included a benefit to operating income of $25.1 million related to insurance reimbursements received during the quarter.On a non-GAAP basis – excluding the insurance reimbursements and stock-based compensation, as well as their associated tax impact − net income was $110.3 million, or $0.19 per diluted share, compared with $111.4 million, or $0.20 per diluted share, a year earlier. Quarterly Results Highlights ($ in millions except per share data) Q3 FY2010 Q2 FY2010 Q3 FY 2009 Revenue $ 903.2 $ 776.5 $ 897.7 GAAP: Gross margin 43.4 % 20.2 % 41.0 % Net income (loss) $ 107.6 $ (105.3 ) $ 61.7 Income (loss) per share $ 0.19 $ (0.19 ) $ 0.11 Non-GAAP: (1) Gross margin 41.0 % 36.3 % 41.9 % Net income $ 110.3 $ 37.7 $ 111.4 Income per share $ 0.19 $ 0.07 $ 0.20 (1) See Non-GAAP Measures for an explanation of these figures. “We continued to make progress in the third quarter with healthy market demand across the board,” said Jen-Hsun Huang, president and chief executive officer, NVIDIA.“Revenue was up from a year ago, with improvement in each of our PC, professional solutions and consumer businesses.It’s great to see us shipping orders with our Tegra mobile-computing solution, and growing enthusiasm for our Tesla platform for parallel computing in the server and cloud-computing markets.” Gross margin, on a GAAP basis, increased to 43.4 percent from 20.2 percent in the previous quarter and 41.0 percent a year earlier.On a non-GAAP basis, gross margin was 41.0 percent, up 4.7 points from the 36.3 percent reported in the previous quarter but slightly off from 41.9 percent a year earlier. GAAP net loss for the nine months ended Oct. 25, 2009 was $199.1 million, or $0.36 per share, compared to a net income of $117.6 million, or $0.20 per diluted share for the nine months ended Oct. 26, 2008.Non-GAAP net income for the nine months ended Oct. 25, 2009, which excludes a $93.9million net charge related to the weak die/packaging material set that wasused incertain versions of our previous generation chips, a non-recurring charge of $140.2 million in connection with a cash tender offer to purchase employee stock options, stock-based compensation charges, and their associated tax impact, was $101.4 million, or $0.18 per diluted share, compared to a net income of $397.7million, or $0.68 per diluted share for the nine months ended Oct. 26, 2008. Outlook The outlook for the fourth quarter of fiscal 2010 is as follows: · Revenue is expected to be up slightly, approximately 2 percent, from the third quarter. · GAAP gross margin is expected to be in the range of 40 to 42 percent. · GAAP operating expenses are expected to be approximately $305 million. Third Quarter Fiscal 2010 and Recent Highlights: · First major Tegra™ devices shipped: Microsoft’s Zune HD and the Samsung M1. · Held first ever GPU Technology Conference, which was 50% oversubscribed, with 1,500 attendees from 40 countries.More than 200 technical sessions were conducted, and presentations were made by 60 emerging companies that utilize the graphics processing unit (GPU). · Introduced the next generation CUDA™ GPU architecture, codenamed “Fermi.”The Fermi architecture is the foundation for the world’s first computational GPUs, delivering breakthroughs in both graphics and parallel computing. · Oak Ridge National Laboratory announced plans to use Fermi to build a new supercomputer, which is designed to be the world’s fastest. · Launched the industry’s first development environment for massively parallel computing.The tool,code-named “Nexus”, is integrated into Microsoft Visual Studio, so that developers will be able to use Visual Studio and C++ to write applications that leverage Fermi GPUs. · Launched NVIDIA® RealityServer®, a powerful combination of GPUs and software that streams interactive, photorealistic 3D applications to any web connected PC, laptop, netbook or smart phone. · Adobe’s new Flash Player 10.1 will be accelerated byGeForce®, NVIDIA ION™ and Tegra™ products, helping to bring uncompromised browsing of rich Web content to netbooks, smartphones and smartbooks. Conference Call and Web Cast Information NVIDIA will conduct a conference call with analysts and investors to discuss its third quarter fiscal 2010 financial results and current financial prospects today at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call, please dial (212) 231-2900.A live Web cast (listen-only mode) of the conference call will be held at the NVIDIA investor relations Web site www.nvidia.com/ir and at www.streetevents.com.The Web cast will be recorded and available for replay until the company's conference call to discuss its financial results for its fourth quarter fiscal Non-GAAP Measures To supplement NVIDIA’s Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets presented in accordance with GAAP, the company uses non-GAAP measures of certain components of financial performance.These non-GAAP measures include non-GAAP cost of revenue, non-GAAP gross profit, non-GAAP gross margin, non-GAAP net income, non-GAAP net income per share, free cash flow and days sales in inventory.In order for NVIDIA’s investors to be better able to compare its current results with those of previous periods, the company has shown a reconciliation of GAAP to non-GAAP financial measures. These reconciliations adjust the related GAAP financial measures to exclude a charge related to the weak die/packaging material set that wasused incertain versions of NVIDIA’s previous generation chips, net of insurance reimbursements, a non-recurring charge related to a tender offer purchase, a non-recurring charge against cost of revenue related to a royalty dispute, a non-recurring restructuring charge against operating expenses, recurring stock-based compensation charges, and the associated tax impact of these items, where applicable.Free cash flow is calculated as GAAP net cash provided by operating activities less purchases of property and equipment and intangible assets.Days sales in inventory is computed using GAAP ending inventory multiply by the number of days in the period divided by the non-GAAP cost of revenue.NVIDIA believes the presentation of its non-GAAP financial measures enhances the user's overall understanding of the company’s historical financial performance. The presentation of the company’s non-GAAP financial measures is not meant to be considered in isolation or as a substitute for the company’s financial results prepared in accordance with GAAP, and our non-GAAP measures may be different from non-GAAP measures used by other companies. About NVIDIA NVIDIA (Nasdaq: NVDA) awakened the world to the power of computer graphics when it invented the graphics processing unit (GPU) in 1999. Since then, it has consistently set new standards in visual computing with breathtaking, interactive graphics. Expertise in programmable GPUs has led to breakthroughs in parallel processing which make supercomputing inexpensive and widely accessible.Fortune magazine has ranked NVIDIA #1 in innovation in the semiconductor industry for two years in a row.For more information, see www.nvidia.com. Certain statements in this press release including, but not limited to, statements as to: the benefits and impact of, and demand and enthusiasm for, NVIDIA’s products and technologies; and NVIDIA’s revenue outlook for the fourth quarter of fiscal 2010; are forward-looking statements that are subject to risks and uncertainties that could cause results to be materially different than expectations.Important factors that could cause actual results to differ materially include: global economic conditions; development of faster or more efficient technology; the impact of technological development and competition; design, manufacturing or software defects; changes in consumer preferences or demands; changes in industry standards and interfaces; unexpected loss of performance of our products or technologies when integrated into systems; as well as other factors detailed from time to time in the reportsNVIDIA files with the Securities and Exchange Commission, or SEC, including its Form 10-Q for the fiscal period ended July 26, 2009.Copies of reports filed with the SEC are posted on NVIDIA’s website and are available from NVIDIA without charge.These forward-looking statements are not guarantees of future performance and speak only as of the date hereof, and, except as required by law, NVIDIA disclaims any obligation to update these forward-looking statements to reflect future events or circumstances. Copyright © 2orporation.All rights reserved. NVIDIA, the NVIDIA logo, GeForce, Tegra, NVIDIA ION and CUDA are registered trademarks and/or trademarks of NVIDIA Corporation in the United States and other countries.All other company and/or product names may be trade names, trademarks, and/or registered trademarks of the respective owners with which they are associated.Features, pricing, availability, and specifications are subject to change without notice. ### For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation NVIDIA Corporation (408) 486-2511 (408) 566 - 5150 mhara@nvidia.com rsherbin@nvidia.com NVIDIA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended October 25, October 26, October 25, October 26, 2009 2008 2009 2008 Revenue $ 903,206 $ 897,655 $ 2,343,957 $ 2,943,719 Cost of revenue 511,423 529,812 1,605,755 1,911,116 Gross profit 391,783 367,843 738,202 1,032,603 Operating expenses Research and development 197,948 212,360 692,600 644,100 Sales, general and administrative 85,990 90,349 278,829 275,782 Restructuring charges - 8,338 - 8,338 Total operating expenses 283,938 311,047 971,429 928,220 Operating income (loss) 107,845 56,796 (233,227 ) 104,383 Interest and other income, net 2,362 4,207 11,512 23,038 Income (loss) before income tax expense 110,207 61,003 (221,715 ) 127,421 Income tax expense (benefit) 2,630 (745 ) (22,652 ) 9,797 Net income (loss) $ 107,577 $ 61,748 $ (199,063 ) $ 117,624 Basic net income (loss) per share $ 0.20 $ 0.11 $ (0.36 ) $ 0.21 Diluted net income (loss) per share $ 0.19 $ 0.11 $ (0.36 ) $ 0.20 Shares used in basic per share computation 551,283 543,807 546,737 551,623 Shares used in diluted per share computation 574,381 564,536 546,737 590,490 NVIDIA CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) October 25, January 25, 2009 2009 ASSETS Current assets: Cash, cash equivalents and marketable securities $ 1,634,079 $ 1,255,390 Accounts receivable, net 397,820 318,435 Inventories 277,643 537,834 Prepaid expenses and other current assets 48,174 56,299 Total current assets 2,357,716 2,167,958 Property and equipment, net 565,296 625,798 Goodwill 369,844 369,844 Intangible assets, net 127,817 147,101 Deposits and other assets 42,901 40,026 Total assets $ 3,463,574 $ 3,350,727 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 321,530 $ 218,864 Accrued liabilities and other current liabilities 567,276 559,727 Total current liabilities 888,806 778,591 Other long-term liabilities 126,373 151,850 Capital lease obligations, long term 24,760 25,634 Stockholders' equity 2,423,635 2,394,652 Total liabilities and stockholders' equity $ 3,463,574 $ 3,350,727 NVIDIA CORPORATION RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended October 25, July 26, October 26, October 25, October 26, 2009 2009 2008 2009 2008 GAAP gross profit $ 391,783 $ 156,723 $ 367,843 $ 738,202 $ 1,032,603 GAAP gross margin 43.4 % 20.2 % 41.0 % 31.5 % 35.1 % Stock-based compensation expense included in cost of revenue (A) 2,650 4,828 3,558 9,708 10,027 Net warranty charge against cost of revenue arising from a weak die/packaging material set (B) (24,115 ) 119,993 - 95,878 195,954 Non-recurring charge related to a royalty dispute - - 4,500 - 4,500 Stock option purchase charge related to cost of revenue (C) - - - 11,412 - Non-GAAP gross profit $ 370,318 $ 281,544 $ 375,901 $ 855,200 $ 1,243,084 Non-GAAP gross margin 41.0 % 36.3 % 41.9 % 36.5 % 42.2 % GAAP net income (loss) $ 107,577 $ (105,302 ) $ 61,748 $ (199,063 ) $ 117,624 Stock-based compensation expense (A) 22,982 25,376 38,384 82,471 120,873 Net warranty charge against cost of revenue arising from a weak die/packaging material set (B) (25,105 ) 119,054 - 93,949 195,954 Restructuring charges - - 8,338 - 8,338 Non-recurring charge related to a royalty dispute - - 4,500 - 4,500 Stock option purchase charge (C) - - - 140,241 - Income tax impact of non-GAAP adjustments 4,876 (1,398 ) (1,540 ) (16,212 ) (49,624 ) Non-GAAP net income $ 110,330 $ 37,730 $ 111,430 $ 101,386 $ 397,665 Diluted net income (loss) per share GAAP $ 0.19 $ (0.19 ) $ 0.11 $ (0.36 ) $ 0.20 Non-GAAP $ 0.19 $ 0.07 $ 0.20 $ 0.18 $ 0.68 Shares used in GAAP diluted net income (loss) per share computation 574,381 546,639 564,536 546,737 590,490 Impact of non-GAAP adjustments on dilutive share computation (1,190 ) 15,996 (3,374 ) 16,291 (9,058 ) Shares used in non-GAAP diluted net income per share computation 573,191 562,635 561,162 563,028 581,432 Metrics: GAAP net cash flow provided by operating activities $ 141,317 $ 135,117 $ 43,003 $ 418,562 $ 269,205 Purchase of property and equipment and intangible assets (16,593 ) (17,656 ) (109,008 ) (55,026 ) (364,695 ) Free cash flow $ 124,724 $ 117,461 $ (66,005 ) $ 363,536 $ (95,490 ) GAAP cost of revenue [1] $ 511,423 $ 619,797 $ 529,812 $ 1,605,755 $ 1,911,116 GAAP inventory [2] $ 277,643 $ 279,216 $ 523,988 $ 277,643 $ 523,988 Days in period [3] 91 91 91 273 273 GAAP days sales in inventory [2]*[3]÷[1] 49 41 90 47 75 GAAP revenue $ 903,206 $ 776,520 $ 897,655 $ 2,343,957 $ 2,943,719 Less: Non-GAAP gross profit (370,318 ) (281,544 ) (375,901 ) (855,200 ) (1,243,084 ) Non-GAAP cost of revenue [4] $ 532,888 $ 494,976 $ 521,754 $ 1,488,757 $ 1,700,635 GAAP ending inventory [5] $ 277,643 $ 279,216 $ 523,988 $ 277,643 $ 523,988 Days in period [6] 91 91 91 273 273 Non-GAAP days sales in inventory [5]*[6]÷[4] 47 51 91 51 84 (A) Results include stock-based compensation expense as follows (in thousands): Three Months Ended Nine Months Ended October 25, July 26, October 26, October 25, October 26, 2009 2009 2008 2009 2008 Cost of revenue $ 2,650 $ 4,828 $ 3,558 $ 9,708 $ 10,027 Research and development $ 12,853 $ 13,268 $ 22,740 $ 47,391 $ 71,500 Sales, general and administrative $ 7,479 $ 7,280 $ 12,086 $ 25,372 $ 39,346 (B) Excludes a charge related to the weak die/packaging material set that was used in certain versions of our previous generation chips, net of insurance reimbursement. (C) During the three months ended April 26, 2009, the Company completed a tender offer to purchase an aggregate of 28.5 million outstanding stock options for a total cash payment of $78.1 million.As a result of the tender offer the Company incurred a charge of $140.2 million, consisting of the remaining unamortized stock-based compensation expenses associated with the unvested portion of the options tendered in the offer, stock-based compensation expense resulting from amounts paid in excess of the fair value of the underlying options, plus associated payroll taxes and professional fees.The $140.2 million stock option purchase charge for the three months ended April 26, 2009 relates to personnel associated with cost of revenue (for manufacturing personnel), research and development, and sales, general and administrative of $11.4 million, $90.5 million, and $38.3 million, respectively.
